Citation Nr: 0517370	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  00-00 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for mycosis fungoides.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971, to include a period of service in the Republic of 
Vietnam.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2003, this 
matter was remanded for further development.  

The Board notes that service connection has already been 
established for skin disability related to the veteran's 
Vietnam service.  Although it appears that the disability 
currently at issue, mycosis fungoides, may involve skin 
symptomatology to some degree, the Board wishes to make it 
clear at the outset that the only issue being addressed in 
this decision is service connection for mycosis fungoides. 


FINDING OF FACT

The veteran does not currently have mycosis fungoides.


CONCLUSION OF LAW

Mycosis fungoides was not incurred in or aggravated by the 
veteran's active duty service, nor may mycosis fungoides be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for mycosis fungoides prior 
to enactment of the VCAA.  The veteran's appeal stems from a 
March 1999 rating decision which denied service connection.  
In December 2001, a VCAA letter was issued.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in December 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  Additionally, this matter was remanded 
in October 2003, and thereafter, the RO issued another VCAA 
letter to the veteran in March 2004.  The contents of these 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The issue before the Board includes a claim of service 
connection for mycosis fungoides.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; See also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

An examination performed for enlistment purposes in July 1969 
was negative for any disorders, other than a missing distal 
phalanx of the fifth finger.  An examination performed for 
separation purposes in October 1971 was negative for any 
disorders, other than a deviated septum.  The skin and 
lymphatics were clinically evaluated as normal.  Service 
medical records reflect no complaints, clinical findings, or 
diagnoses pertaining to the skin.  

Post-service medical records beginning in the early 1970's 
document skin symptomatology.  As noted in the introduction, 
service connection has already been established for skin 
disability which has been described for rating purposes as 
skin rash; eczematous dermatitis.  

An April 1998 dermatology clinical record from the VAMC Palo 
Alto reflects an indurated plaque on the left chest.  A 
biopsy was ordered to rule out cutaneous T-cell lymphoma 
(mycosis fungoides), otherwise known as CTCL.  A punch biopsy 
of the chest was performed in April.  The microscopic comment 
was as follows:

Immunoperoxidase stains are positive for 
CD3, CD4, and CD8 and negative for CD30, 
suggesting a T-cell origin of the 
lymphocytic infiltrate.  There is a 
predominance of CD4 over CD8, suggesting 
a T-helper origin, as one would expect in 
mycosis fungoides.  Greater than 50% of 
the lymphocytes stain with CD7, however, 
while greater loss of CD7 antigenicity 
would be more suggestive of mycosis 
fungoides.  Overall, the immunostaining 
profile is suggestive, but not 
diagnostic, of mycosis fungoides.

An August 1998 dermatology clinical record noted "biopsy 
proven CTCL in May 98 with no active lesions."  A subsequent 
October clinical record again noted "biopsy proven MF" and 
spontaneous resolution with no lesions at the time of the 
examination.

In December 1998, the veteran underwent a VA dermatology 
examination.  The examiner provided an historical account 
with regard to the veteran's claimed mycosis fungoides.  The 
examination report reflects that the veteran sought 
evaluation in April 1998 for a pruritic localized dermatitis 
on the left aspect of the chest, which the veteran claimed 
"came and went" for the preceding year.  An examination 
performed by two physicians showed a thin scaly plaque on the 
left medial upper breast, and a differential diagnosis of 
nummular eczema, follicular mucinosis, fixed drug eruption, 
and cutaneous T cell lymphoma was entertained.  The 
diagnostic punch biopsy showed a focal scar and 
perifollicular lymphocytic infiltrate.  Further histologic 
review with a VA dermatopathologist revealed a psoriasiform 
dermatitis with folliculocentric epidermotropism "suggestive 
of mycosis fungoides/CTCL."  A repeat skin biopsy was 
performed on follow-up examination at which time the plaque 
on the left medial breast was nearly resolved clinically.  
Subsequent to the biopsy, the veteran was referred to the 
Cutaneous Lymphoma Clinic at Stanford Dermatology for further 
evaluation of possible mycosis fungoides.  However, the 
dermatitis on the left aspect of the chest completely 
resolved in the interim, and the Stanford appointment was 
cancelled with the instruction for the veteran to return to 
the VA clinic at the earliest suggestion of recurrent 
dermatitis on the chest or elsewhere.  Dermatologic 
examination revealed areas of nummular eczema, xerosis, and 
chronic pruritus, and the veteran was treated with 
emollients, antihistamines, and topical steroids to affected 
areas.  He experienced an episode of acute urticaria of 
unclear etiology in November 1998, and responded to 
additional antihistamine and antipruritic lotion therapy.  No 
further pruritic plaques were reported by the veteran or 
documented in subsequent VA dermatology clinic visits that 
were suggestive of recurrent mycosis fungoides.  A skin 
examination by the examiner was unremarkable with no finding 
suggestive of active mycosis fungoides.  The diagnosis was 
apparent history of localized cutaneous T cell lymphoma on 
left upper chest, diagnosed by biopsy and immunoperoxidase 
staining (both of which were felt to be "suggestive of, but 
not diagnostic of, mycosis fungoides").  CTCL apparently 
spontaneously regressed since the time of diagnosis in April 
1998, with no treatment and no evidence of recurrent disease.  
The December 1998 examiner offered that this phenomenon has 
been reported with CTCL, and new lesions may appear in the 
future or not.  Since non-Hodgkin's lymphoma is listed as one 
of the nine diseases associated with Agent Orange exposure 
and cutaneous T cell lymphoma/mycosis fungoides, is 
technically a non-Hodgkin's-type lymphoma, this veteran's 
apparent history of biopsy-proven CTCL may be related to 
Agent Orange exposure.  However, the examiner opined that the 
lack of definitive disease since the biopsy in April 1998 
brings the diagnosis of mycosis fungoides into question.

A May 2001 VA clinical record cited a diagnosis of left chest 
dermatitis consistent with mycosis fungoides.  The veteran 
reported that his dermatitis began during service in Vietnam.  
The physician referenced the April 1998 biopsy in formulating 
a diagnosis of skin, left chest, biopsy - psoriasiform 
dermatitis suggestive of mycosis fungoides.  The physician 
referred the reader to the December 1998 VA examination for 
the veteran's history.

An August 2001 clinical record notes that past biopsies have 
shown features of mycosis fungoides but the clinical picture 
has been inconsistent with this diagnosis.  On physical 
examination, papular eczema was observed on both forearms 
which was consistent with eczematous dermatitis and not 
mycosis fungoides.  A physical examination was negative for 
mycosis fungoides.

A January 2002 VA examination noted the veteran's reports of 
the onset of a variable pruritic eczematoid eruptions of his 
chest, back and extremities which began in the early 1970s 
when he was stationed in Vietnam.  He claimed that the 
eruption had continued since that time, flaring and 
eczematoid patches in various areas of his body without any 
known correlation.  The two prior skin biopsies from the left 
upper chest showed findings of psoriasiform dermatitis with 
suggestions of mycosis fungoides, however, his 30 year 
history had not shown evidence of the progression which would 
be expected of mycosis fungoides.  After a physical 
examination, the assessment was a history of eczematous 
dermatitis, recurrent in random patches, and the history of 
mycosis fungoides seemed doubtful.

In November 2004, the veteran underwent a VA examination.  
The examiner reviewed the claims folder and acknowledged the 
previous biopsies.  The diagnoses was xerotic eczema and a 
history of lesion suspicious for mycosis fungoides in April 
1998.  The examiner noted that as stated in previous 
examinations, mycosis fungoides is a form of non-Hodgkin's 
lymphoma.  The disease course can be remittive, progressive 
or stable.  The veteran had not had any new lesions 
suspicious for CTCL at the time of the examination.

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  The Board recognizes that the veteran was 
exposed to herbicide agents while serving in Vietnam, and is 
now claiming mycosis fungoides as a result of the claimed 
exposure.  There is no evidence suggesting that the disorder 
for which the veteran is advancing his claim was manifested 
during service or for many years thereafter.  There is 
therefore no basis for establishing service connection on a 
direct basis.  Moreover, although mycosis fungoides is a form 
of non-Hodgkin's lymphoma and is considered a disease 
associated with exposure to certain herbicide agents, in the 
veteran's case the medical consensus appears to be that there 
is insufficient medical evidence to support a medical 
diagnosis of mycosis fungoides.  

When the veteran initially sought treatment in April 1998 for 
an indurated plaque on the left chest, the Board does not 
dispute that the physician's initial assessment was that the 
lesion was consistent with mycosis fungoides.  A subsequent 
biopsy, however, reflected that the immunostraining profile 
was suggestive of, but not diagnostic of mycosis fungoides.  
Subsequent examination noted a spontaneous resolution of the 
lesion on the chest.  Examinations performed subsequent to 
the April 1998 biopsy are negative for reports or findings of 
mycosis fungoides.  Specifically, the December 1998 examiner 
noted that a lack of definitive diagnosis of mycosis 
fungoides brought any such diagnosis into question.  The 
January 2002 examiner noted that the veteran had not shown a 
history of the disease progression as would be expected of 
mycosis fungoides.  

Upon review of the veteran's medical records, a diagnosis of 
mycosis fungoides has never been rendered, only findings that 
are suggestive of, but not diagnostic of, mycosis fungoides.  
Without a definite diagnosis of mycosis fungoides, service 
connection may not be established.  

The Board acknowledges that the veteran has complained of 
symptoms related to the skin but the findings were consistent 
with eczematous dermatitis, not mycosis fungoides.  The Board 
again notes that service connection is already in effect for 
a skin rash currently diagnosed as eczematous dermatitis 
recurrent in random patches and rated under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7899-7806.  

The Board has no doubt that the veteran is sincere in his 
belief that he has mycosis fungoides and that it is related 
to herbicide exposure.  It is well established, however, that 
as a layperson, he is not considered capable of opining, no 
matter how sincerely, as to the nature or etiology of his 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Neither the veteran nor the Board are competent to address 
such questions, and the Board must rely on the opinions of 
trained medical personnel.  In the present case, the 
preponderance of the competent evidence is against a finding 
that the veteran suffers from mycosis fungoides.  
Consequently, the benefit-of-the-doubt-rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


